DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group I, and species of Example 5, in the reply filed on May 31, 2022 is acknowledged.
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was anticipated by the prior art.  Therefore, the Markush claims were rejected and claims to nonelected species were withdrawn from further consideration.  Applicant will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome.
4.	Claims 40, 42-44 and 47 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on May 31, 2022.
Information Disclosure Statement
5.	The information disclosure statements (dated July 13, 2020 and July 16, 2020 and May 7, 2021 and July 30, 2021 and November 12, 2021 and December 1, 2021 and December 16, 2021 and January 27, 2022 and May 31, 2022 and June 2, 2022) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recites a compound form formula IA wherein the phenyl ring is substituted with H, F or X.  These structural features do not further limit the scope of formula I in claim 1, for in claim 1 the phenyl ring is also substituted with H, F or X.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

7.	Claim(s) 1, 2, 4, 6, 10, 13, 21, 22, 26, 30, 31, 32, 37, 45, 46 and 48 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Lands.  The reference has a date of 1952 which antedates the present claims having an effective filing date (national stage entry date) of September 13, 2018 and priority claim to provisional application dated September 13, 2017.  
The reference teaches a racemic mixture of Applicant’s elected species, which necessarily includes the R enantiomer.  See Table 1, compound WIN 5549.  The reference teaches the administration of the compound in a pharmaceutical composition , in the form of an injection, comprising water which is a pharmaceutical diluent and is further a therapeutic in the treatment of hyperglycemia.  
8.	Claim(s) 1, 2, 4, 6, 10, 13, 21, 22, 26, 30, 31, 32 and 48 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by RN 920800-46-0 (
    PNG
    media_image1.png
    114
    267
    media_image1.png
    Greyscale
).  The reference has a date of 2007 which antedates the present claims having an effective filing date (national stage entry date) of September 13, 2018 and priority claim to provisional application dated September 13, 2017.  The compound corresponds to Applicant’s elected species.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626